        Case 2:20-cv-01449-DMC Document 9 Filed 10/20/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CRYSTAL ANNE MILLS,                               No. 2:20-CV-1449-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18                  Plaintiff, who is proceeding with retained counsel, brings this action for judicial

19   review of a final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g). On

20   September 21, 2020, the Court directed Plaintiff to show cause in writing why this action should

21   not be dismissed for failure to inform the Court regarding submission of service documents to the

22   United States Marshal. A review of the docket reflects that Plaintiff forwarded the required

23   service documents to the United States Marshal on or about October 5, 2020. Good cause

24   appearing therefor, the order to show cause is discharged.

25                  IT IS SO ORDERED.

26   Dated: October 19, 2020
                                                           ____________________________________
27                                                         DENNIS M. COTA
28                                                         UNITED STATES MAGISTRATE JUDGE
                                                       1
